Title: Samuel A. Storrow to James Madison, 16 April 1827
From: Storrow, Samuel A.
To: Madison, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Farley
                                
                                April 16th ’27
                            
                        
                        My estimable friend Mr Sparks will within a short time offer his personal respects to you. I can not better
                            explain his objects than by inclosing the letter wherein he informs me of his intention. He will be the bearer of an open
                            letter from me. You will find him a man of uncommon worth & intelligence. I know not his superior.
                        The incessant cares of the nursery render my Wife a prisoner within her own walls. The labours of the field
                            afford me but little more liberty. Owing to these causes it has been & will be out of our power to derive  the
                            pleasure & instruction which would be afforded by visiting you. We feel it as a privation.
                        My Wife commends herself to Mrs Madison with the utmost respect. I beg leave to unite with her. To yourself
                            I offer the expression of my respectful admiration.
                        
                            
                                S A Storrow
                            
                        
                    